DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application claims foreign priority to 0401024 , filed 02/04/2004.

Status of Claims
	Claims 13-38 are pending.
	Claims 1-12 have been cancelled.

Drawings
The objections to the drawings have been withdrawn in view of the applicant’s amendments and arguments.

Claim Rejections - 35 USC § 112
The previous 112 rejections have been withdrawn in view of the applicant’s amendments.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 37 and 38 require the mobile core to include the first and second sections with specific widths, which are not enabled by the original disclosure.  Specifically it is unclear where the sections and widths of the core are.  It is unclear if the sections are within the same portion or on different portions (the inner member and tray).  It is unclear if there are any portions with a constant thickness.  The curved shapes, recesses, side indents, and tray make it unclear if there are any portions that actually have constant thicknesses.  Finally, it is unclear how the first section can be considered to partially surround the second section because of the discontinuous shape of the core.  Surrounding implies a substantial portion or percent encompassing the second portion.  In this case at best one of the four planar-ish projections are adjacent to but don’t really surround the inner convex portion.  It would appear that the inner convex portions substantially surrounds the four planar-ish projections just as much.  The applicant is advised to better identify the sections, delete the surrounding clause, and provide a marked up figure for clarity of the record.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13, 14, 17, 19-21, 24, 26-28, 32, and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurain FR 2824261 in view of Marnay USPN 5,314,477.  
Beaurain discloses the invention substantially as claimed being a motion preserving disc prosthesis comprising a/an upper/first plate 3 comprising an upper surface with teeth 8 and a concave lower surface 32, a lower/second plate 1 comprising an upper surface and a lower surface with teeth 8, a core 2 comprising a convex upper surface 23 and a lower surface movably engaging the upper surface of the lower plate, first and second opposing male cooperation members 6 on the peripheral surfaces of the core, and first and second opposing female male cooperation members 161 on the upper surface of the lower plate.  
In regards to claims 14, 21, and 28, the male and female members permit/limit medial/lateral translation parallel to an axis along the lower plate upper surface and limit rotation along an axis perpendicular to the lower plate upper surface.
In regards to claims 17 and 24, it is generally accepted within the art that male and female portions comprise protrusions and recesses.  Additionally, as seen in Figure 9a, Beaurain discloses them in the form of protrusions and recesses.
In regards to claims 19, 26, and 32, the lower peripheral edge of the lower surface of the upper plate protrudes from a planar portion shown best as lower flat sections of 3 within in Figure 3.
In regards to the sections of claims 37 and 38, Beaurain discloses the core comprises first outer section 6 with a width extending from an exterior edge to a second inner section 20.  The first section has a substantially constant thickness (Figure 9a) and the second section with a greater thickness (inner section 20 bulges upward defining the enlarged thickness as seen in Figures 1-8c).
However, Beaurain does not disclose the claimed teeth configurations on the outer surfaces.
	Marnay teaches the use of a motion preserving disc comprising upper and lower plates with a variety of teeth configurations including sets 1110/1210 of at least three teeth with a first surface at an obtuse angle and a second surface parallel to the rear planar surface in the same field of endeavor for the purpose of promoting ingrowth and bonding to the implant area.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the 8 separate teeth of Beaurain with the 4 sets of teeth taught by Marnay to enable the implant to be easier to insert which resisting withdraw and sideways movement.

Claims 15, 22, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beaurain and Marnay as applied to claims 13, 14, 17, 19-21, 24, 26-28, 32, and 34-38 above, and further in view of Kim et al (Kim) USPN 7,153,325 B2.
	Beaurain discloses the invention substantially as claimed being described above and further comprising teeth 81 on the outer surfaces of the plates to prevent sliding and a core that is mobile relative to the upper and lower plates to adjust their angle and provide freedom of movement for the patient.  
However, Beaurain does not disclose a porous coating on these outer surfaces.
	Kim teaches the use of a motion preserving disc comprising upper and lower plates with biocompatible coatings on the outer surfaces (8:1-3) in the same field of endeavor for the purpose of promoting ingrowth and bonding to the implant area.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the biocompatible coating taught by Kim with the plates of Beaurain in order to promote ingrowth and bonding to the implant area.  

Claims 16, 18, 23, 25, 30, 31, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beaurain and Marnay as applied to claims 13, 14, 17, 19-21, 24, 26-28, 32, and 34-38 above, and further in view of Errico et al (Errico) US 2003/0069586 A1.
	Beaurain discloses the invention substantially as claimed being described above and further comprising a tolerance between the male and female members created by a narrower male member (Figure 9a), the male member is shorter than the height of the core (Figure 9a), plates with an elliptical/rounded leading edge (Figure 9a), and plates that are symmetrical about a minor axis (Figure 9a), .  
However, Beaurain does not disclose the upper plate has an upper surface with a bulge, upper and lower plates with flat linear rear edges, or an asymmetry about the major axis.
	Errico teaches the use of a motion preserving disc comprising an upper plate with a central bulging portion, upper and lower plates with plates with an elliptical/rounded leading edge and linear/flat trailing edges (Figure 1c), and plates that are symmetrical about a minor axis while being asymmetrical about their major axis (Figure 1c), in the same field of endeavor for the purpose of providing larger surface area of contact that conform to the implant site and support about the trailing edge of the implant.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the upper surface of the upper plate to have a central bulge, trailing edges of Beaurain to comprise an elongated linear flat edge as taught by Errico in order to provide a larger surface area of contact and support about the trailing edge of the implant.  

Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive. The applicant’s arguments are focused around the newly claimed teeth configurations.  They are not persuasive because the rejection has been amended to include the teachings of Marnay.  Marnay includes a variety of teeth configurations including sets of at least three with the same surfaces and angles as the applicant’s invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774